ORDER
The Disciplinary Review Board having filed a report with the Court on January 13, 1997, recommending that STUART M. WHITEFIELD of FRANKLIN PARK, who was admitted to the bar of this State in 1979, and who was suspended from practice on July 5, 1995, and who remains suspended at this time, be disbarred for knowing misappropriation of client funds in four cases, for gross neglect of a number of matters, constituting a pattern of neglect, for lack of diligence, for failure to communicate with clients, for misrepresentations to clients and others, and for charging unreasonable fees, all in violation of RPC 1.1(a) and (b), *310RPC 1.3, RPC 1.4, RPC 1.5, RPC 1.15, RPC 3.2, RPC 4.1 and RPC 8.4(c);
And respondent having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, as adjourned on application by respondent;
And good cause appearing;
It is ORDERED that STUART M. WHITEFIELD be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that STUART M. WHITEFIELD comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that STUART M. WHITEFIELD reimburse the Disciplinary Oversight Committee for appropriate administrative costs.